Motion to amend remittitur granted. Return of remittitur is requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of petitioners-respondents under the Fifth and Fourteenth Amendments were denied. Petitioners-respondents argued that they were deprived of due process of law in that (a) they were not provided with proper notice of hearing, (b) their objections duly presented were not considered, (c) they were not provided *697with particulars of the proposed assessments duly demanded, (d) no evidence was offered in support of the proposed assessments, and (e) no findings were made and nothing was placed in the hearing record to support the Bureau of Assessors’ determination. Furthermore, they argued that assessments fixed by the front-foot rule amount to a confiscation of property. The Court of Appeals considered these contentions and held that there were no violations of petitioners-respondents ’ constitutional rights. [See 31 N Y 2d 90.]